Title: From Thomas Jefferson to Martha Jefferson Randolph, 16 June 1806
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            Washington June 16. 06.
                        
                        I arrived here, my dear Martha, to breakfast, on the Saturday morning before the last, without accident, &
                            without wetting from the various showers which fell. mr Eppes proceded to Annapolis the next day (Sunday) and was back on
                            Tuesday, all that matter being entirely broken off. I understand it was from the disagreement of the mother, solely, who
                            has some other match for her daughter in her eye, more to her mind.   I have not seen mrs Dearborne since I came, so know
                            not whether she visits us this summer; but presume she will. mrs Gallatin will certainly, & probably mrs R. Smith. at
                            least mr Smith wishes it and will endeavor to prevail on her. mr Short will pass the month of September with us; so that
                            we shall have a thronged season. I find by a letter from Chisolm that I shall have to proceed to Bedford almost without
                            stopping in Albemarle, & shall probably be kept there a week or 10. days, laying the foundation of the house, which he is
                            not equal to himself; so that it will be near the middle of August before I shall be fixed at Monticello.   do you know
                            anything of my Antenor’s travels? I do not find them here. perhaps they are lent out. I write this just at the
                            commencement of an eclipse of the sun, total at Boston & 50. miles North & South of that, of 11¾ digits at
                            Philadelphia, & I suppose about 11½ here & perhaps 11. with you. tell Ellen I shall acknolege her letter by the
                            next post.   mr & mrs Madison are still a little lamish. they will probably visit us also in September. kiss all the
                            young ones for me. present my affections to mr Randolph and be assured yourself of my constant & tenderest love.
                        
                            Th: Jefferson
                            
                        
                    